Citation Nr: 1436337	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  13-08 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia



THE ISSUE

Entitlement to an evaluation in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1968 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the RO.  

Service connection was granted for PTSD in a February 2002 rating decision and a 10 percent evaluation was awarded.  VA increased the evaluation to 30 percent in a January 2006 rating decision, but declined to increase it further in an October 2007 rating decision.  This October 2007 decision was not appealed.  

The Veteran filed for an increased rating in October 2009.  This claim was denied in a February 2010 rating decision, but a February 2013 rating decision increased the evaluation to 50 percent, effective the date of the claim for increase.  

Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  

To the extent that there is a higher maximum rating and not waiver has been received, the issue is still on appeal.  

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

A review of the Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  Some VA outpatient treatment records are located in Virtual VA.  


FINDING OF FACT

The evidence since October 22, 2009, demonstrates that the service-connected PTSD was not manifested by more than occupational and social impairment with reduced reliability and productivity due to symptoms such as: nightmares, psychological distress from exposure to triggers, diminished interest in activities, feelings of detachment and estrangement, a sense of foreshortened future, difficulty concentrating, hypervigilance, disturbances of motivation and mood and an exaggerated startle response.   


CONCLUSION OF LAW

For the period of the appeal, the criteria for the assignment of a rating in excess of 50 percent for the service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.130 including Diagnostic Code 9411 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  

VA notified the Veteran in November 2009 and December 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran a VA examinations in December 2009 and February 2013.  

There is no evidence that additional records have yet to be requested, or that additional examinations are in order to evaluate the Veteran's PTSD.  


Merits of the Claim

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

If two disability evaluations are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has also held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

Diagnostic Code 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  

Under the General Rating Formula, the current 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula.  

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

The maximum schedular 100 percent rating for a psychiatric disability is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2013).  

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between no percent and 100 percent.  GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition p. 44 (1994).  

While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.  38 C.F.R. § 4.2 (2013).  

The Veteran was afforded a VA examination in December 2009.  He was noted to be working as a carpenter, with an interest in restoring old cars and bowling.  The Veteran had eight siblings with whom he had good relationships. The Veteran described having recurrent recollections of combat which resulted in lesser enjoyment of his life.  He also stated that he had trouble sleeping ever since service.  The examiner noted a history of bouts of depression, remaining cautious, being distrustful, hypervigilant and unable to commit in his relationships.  Despite this, the Veteran's work relationships with peers and superiors were good.  

The examiner also noted disturbances of motivation and mood, avoidance of war memories or triggers of them, diminished participation in activities, feelings of detachment and estrangement, restricted range of affect, irritability and an exaggerated startle response.  The examiner assigned a GAF score of 45.  

The Veteran underwent occasional treatment at VA outpatient care which showed a similar range of symptoms.  In a January 2013 record, the examiner noted that the Veteran was 50 minutes late to his treatment session and that his speech was very difficult to understand due to volume and tangential associations.  

Another record from December 2012 noted that the Veteran described his symptoms as worsening in that he got nervous about "everything," noting that his finances were his biggest stressor.  

In March 2012 the Veteran was diagnosed with depression and PTSD and was assigned a GAF score of 60.  At that consultation, he also reported getting good sleep, having no intrusive memories, exercising and having good mood, though he was still sad about his mother's death several years earlier.   

The Veteran was also afforded a VA examination in February 2013.  His symptoms were similar to those in the previous examination.  He noted that he was "not too close" with any of his 8 siblings.  The Veteran denied having suicidal ideation and inpatient psychiatric treatment.  

In addition to the similar symptoms, the examiner noted that the Veteran had difficulty concentrating, anxiety and suspiciousness, but did not appear to pose a threat of danger to himself or others.  The examiner assigned a GAF score of 48.  

Throughout the appeal period, the Veteran's social and occupational impairment is not shown to have met the criteria for a rating higher than 50 percent rating.  The Veteran works as a carpenter and has fair relationships with his peers and superiors.  While diminished interest in activities was noted, he did enjoy working on old cars and bowling.  

The Veteran had a somewhat restricted affect and it could be difficult to understand his speech, but his judgment and thinking were unimpaired.  The Veteran's relationship with his eight siblings was no longer close.  The Veteran had some irritability with outbursts of anger, but no violence.  His impulse control was not impaired.  He did not have suicidal or homicidal ideation, obsessional rituals, panic or depression that affect his ability to function or spatial disorientation.  He was properly dressed and groomed during treatment.  While he had difficulty maintaining relationships with his family, he was able to do so with coworkers.  

Staged ratings are inapplicable in the instant case.  While the rating was increased by the RO during the appeal's pendency from 30 to 50 percent, it is the Board's opinion that the Veteran has not demonstrated symptoms in excess of a 50 percent evaluation.  Because there is no evidence of a departure from symptoms that would merit a 50 percent evaluation, staged ratings are inapplicable.  Fenderson v. West, 12 Vet. App. 119 (1999).  

As the preponderance of the evidence is against the claim for a rating in excess of 50 percent, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  

The Board has also considered whether the Veteran's PTSD warrants referral for extraschedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  

There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Veteran's symptoms are expressly contemplated by the rating schedule. As outlined above, the Veteran has symptoms including sleep impairment, hypervigilance, irritability, difficulty maintaining family relationships, anxiety, depression and exaggerated startle response.  Despite these symptoms, he is functional and productive.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The regulations and case law expressly consider each of these symptoms.  In other words, Diagnostic Code 9411 adequately contemplates all of the Veteran's symptoms.  Therefore, the first step of Thun has not been met, and referral for the assignment of an extraschedular disability rating is not warranted.  

The criteria for a rating in excess of 50 percent for PTSD have not been met.  


ORDER

Entitlement to a rating in excess of 50 percent for the service-connected PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


